DETAILED ACTION
The instant application having Application No. 16/427,828 filed on 5/31/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because are objected to because the quality of the lines and text are poor.  The lines and text appear to be dotted, dashed, and/or grayscale, rather than black and white with solid black lines as required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

As per Claim 4, it recites the limitations “the mantissa of the natural logarithm of the operand”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the claim is interpreted as depending from Claim 2 rather than Claim 1, which cures the deficiency.
As per Claims 5-7, they are rejected for the reasons presented above with respect to Claim 4, due to their dependency upon Claim 4.

Allowable Subject Matter
Claims 1-3 and 8-24 are allowed.
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Sodani et al. (US 10,929,760) and Lu (US 2004/0010532).  Sodani discloses calculating the natural logarithm of an operand comprising performing two table lookups via an index value based on the operand wherein a first table lookup comprises a first natural logarithm associated with the index value, calculating a three-term Taylor series expansion based of a second natural logarithm based on the operand, and subtracting the first natural logarithm from the second natural logarithm.
Lu discloses computing the natural logarithm of an operand by performing a table lookup of a first natural logarithm based on the operand, summing the first natural logarithm with the product of a first multiplier in a first adder, providing first and second values based upon the operand to a divider, providing the quotient to a Taylor series approximation circuit comprising multipliers and adder(s), and summing the output of the first adder with the Taylor series approximation.
However, neither reference teaches providing a first value determined in dependence upon the operand and a second value determined in dependence upon the operand as inputs to a multiplier circuit so as to evaluate a term of a Taylor series expansion, providing the table-lookup natural logarithm associated with the index value and the term of the Taylor series expansion to an addition circuit, and summing the inputs so as to generate a mantissa of a logarithm or natural logarithm of the operand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,552,189		Embedded floating-point operator circuitry
US 2007/0061389	Logarithm processing systems and methods

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182